 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THERON KENNETH HOLSTON,                           No. 2:18-cv-3180 CKD P
12                         Plaintiff,
13            v.                                        ORDER
14    NICHOLAS PETRINOVICH, et al.,
15                         Defendants.
16

17           Plaintiff, a former county inmate proceeding pro se, has requested that this action be

18   dismissed. ECF No. 103. Pursuant to Fed. R. Civ. P. 41(a), plaintiff’s request shall be honored.

19           Accordingly, IT IS HEREBY ORDERED that:

20           1. This action is dismissed with prejudice.

21           2. Defendants’ motion for terminating sanctions (ECF No. 93) is denied as moot.

22   Dated: June 2, 2021
                                                      _____________________________________
23
                                                      CAROLYN K. DELANEY
24                                                    UNITED STATES MAGISTRATE JUDGE

25

26

27   12/hols3180.59.docx

28
                                                       1
